MERGER AGREEMENT

by and between

WARP TECHNOLOGY HOLDINGS, INC. (D/B/A HALO TECHNOLOGY HOLDINGS)

and

EMPAGIO INC.

December __, 2005

1





2





MERGER AGREEMENT

This MERGER AGREEMENT (this “Agreement”) is made and entered into as of December
     , 2005, by and between Warp Technology Holdings, Inc., a Nevada corporation
doing business as Halo Technology Holdings (“Purchaser”), EI Acquisition, Inc.,
a Georgia corporation and wholly owned subsidiary of Purchaser (“MergerSub”),
Empagio Inc., a Georgia corporation (the “Company”) and certain stockholders of
the Company (the “Sellers”). The Sellers are listed on the signature page to
this Agreement.

R E C I T A L S

A. The Sellers own in the aggregate      % of the outstanding equity securities
of the Company (the “Sellers’ Equity Interests”).

B. Each of the Company, the Sellers and the Purchaser desire to cause the
Company to become an indirect wholly owned subsidiary of the Purchaser on the
terms and subject to the conditions of this Agreement.

A G R E E M E N T

In consideration of the foregoing recitals and the respective covenants,
agreements, representations and warranties contained herein, the parties,
intending to be legally bound, agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Unless otherwise defined, capitalized terms used herein shall have the
following meanings:

“Action” shall mean any action, claim, suit, litigation, proceeding, arbitration
or mediation.

“Agreement” shall have the meaning given to it in the Preamble.

“Books and Records” shall mean all all product, business and marketing plans,
sales and promotional literature and artwork relating to the Companies, (b) all
books, records, lists, ledgers, financial data, files, reports, product and
design manuals, plans, drawings, technical manuals and operating records of
every kind relating to the Companies (including records and lists of customers,
distributors, suppliers and personnel), and (c) all telephone and fax numbers
used by the Companies, in each case whether maintained as hard copy or stored in
computer memory, and (d) the organizational documents of the Companies.

“Business” shall mean the business and operations of the applicable Company.

“Closing” shall have the meaning given to such term in Section 2.3 hereof.

“Closing Date” shall have the meaning given to such term in Section 2.3 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Companies” means the Company and its Subsidiaries.

“Company” shall have the meanings given to such term in the Preamble to this
Agreement.

“Company Stockholders” shall mean all of the holders of Equity Interests,
including the Sellers.

“Contracts” shall mean all contracts, arrangements, licenses, Leases,
understandings, purchase orders, invoices and other agreements to which any of
the Companies is a party, whether written, oral, established through course of
dealing or otherwise.

“Damages” shall mean all claims, demands, losses, liabilities, obligations,
damages (including incidental and consequential damages), expenses, actions,
judgments, injunctions, orders, decrees, taxes, fines or diminution of value,
including, without limitation, interest, penalties and reasonable attorneys’,
accountants’ and experts’ fees and costs of investigation incurred as a result
thereof.

“Drop Dead Date” shall have the meaning ascribed to it in Section 5.1.1.

“Environmental Laws” shall mean all applicable Laws (including consent decrees
and administrative orders) relating to the public health and safety and
protection of the environment, including those governing the use, handling,
storage, transportation and disposal or remediation of hazardous substances.

“Equity Interests” shall mean all of the outstanding equity interests of the
Company, including the Sellers’ Equity Interests.

“Employee Benefit Plan(s)” shall mean other than any obligations pursuant to any
Laws, (i) any Employee Welfare Plan or any Pension Plan, (ii) any
“multi-employer plan,” as defined in Section 4001(a)(3) of ERISA to which any of
the Companies has contributed or been obligated to contribute, and (iii) any
deferred compensation plan, severance pay, bonus plan, profit sharing plan,
stock option plan, employee stock purchase plan, and any other employee benefit
plan, agreement (other than employment agreements with individual Employees),
arrangement or commitment maintained by any of the Companies for the benefit of
Employees.

“Employee Welfare Plan” shall mean other than any obligations pursuant to any
Laws, any “employee welfare benefit plan,” as defined in Section 3(l) of ERISA,
which any of the Companies sponsor, or under which any of the Companies or any
of the Subsidiaries may incur any liability, and which covers any Employees,
including each multi-employer welfare benefit plan.

“Employees” shall have the meaning given to such term in Section 3.10.5 hereof.

“Encumbrances” shall mean any claim, lien, pledge, option, charge, mortgage,
security interest, restriction, encumbrance or other right of third parties,
whether voluntarily incurred or arising by operation of law, and includes any
agreement to give any of the foregoing in the future, and any contingent sale or
other title retention agreement or lease in the nature thereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Financial Statements” shall have the meaning given to such term in
Section 3.9.1 hereof.

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States of America on the date hereof, consistently applied.

“Governmental Authority” shall mean (i) any nation, state, county, city or other
jurisdiction of any nature, (ii) any federal, state, local, municipal, foreign
or other government (or any department, agency, or political subdivision
thereof), (iii) any governmental or quasi-governmental authority of any nature,
or (iv) any body exercising executive, legislative, judicial, regulatory or
administrative actions of or pertaining to government.

“Indebtedness” shall mean (i) any liability for borrowed money, including
without limitation (i) any liability evidenced by a note, (ii) any obligation
for the acquisition of property or assets, (iii) the sale or factoring of any
obligation under working capital or other debt facility, (iv) any liability
arising from a guarantee or endorsement of another Person’s borrowed money,
(v) a promissory note or similar instrument of indebtedness, (vi) any lease
payments due under leases constituting Material Contracts and which are required
to be capitalized in accordance with GAAP, and (vii) any liability for the
payment of purchase price from past acquisitions of any of the Companies or any
Subsidiary, or past acquisitions of other businesses by any of the Companies or
any Subsidiary.

“Indemnitee” shall have the meaning given to such term in Section 9.2.3 hereof.

“Indemnitor” shall have the meaning given to such term in Section 9.2.3 hereof.

“Indemnity Holdback Shares” shall have the meaning ascribed to it in
Section 2.9.1.2.

“Intellectual Property” shall mean (i) any and all trademarks, service marks,
tradenames, mask works, copyrights and patents (including registrations,
licenses, and applications pertaining thereto) owned by or licensed to any of
the Companies, and (ii) any and all trade secrets, confidential Business
information, discoveries, inventions, know-how and any and all other
intellectual property rights owned by or licensed to any of the Companies that
relate to, or are used by, such Company, other than standard licenses to use
ordinary, commercially available software and systems.

“Knowledge of the Company”, “to the Company’s knowledge” and any similar phrase
shall mean the actual knowledge of Randy Cooper.

“Laws” shall mean any and all case law, common law, and any and all federal,
state, local or foreign laws, statutes, rules, regulations, executive orders,
codes or ordinances enacted, adopted, issued or promulgated by any Governmental
Authority.

“Leased Real Property” shall have the meaning given to such term in Section 3.11
of this Agreement.

“Leases” shall mean all leases, subleases, licenses and other lease agreements,
together with all amendments, supplements and nondisturbance agreements
pertaining thereto, to which any of the Companies is a party and pursuant to
which any of the Companies leases, subleases or licenses any real property.

“Material Adverse Effect” shall mean any event, change, circumstance or effect
that has, or is reasonably likely to have, a material adverse effect on the
business, operations, condition, financial or otherwise, or prospects, taken as
a whole, of the respective Company, other than any event, change, circumstance
or effect relating (i) to the United States economy in general, or the economy
of any foreign country in general in which the applicable Company participates,
(ii) in general to the industries in which the applicable Company operates and
not specifically relating to the applicable Company, (iii) financial, banking,
or securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (iv) to the announcement of the
Agreement or any transactions contemplated hereunder, the fulfillment of the
parties’ obligations hereunder or the consummation of the transactions
contemplated by this Agreement, or (v) to any outbreak or escalation of
hostilities or acts of terrorism involving the United States or any declaration
of war by the U.S. Congress.

“Material Contracts” shall have the meaning given to such term in
Section 3.12.1.

“Most Recent Balance Sheet” shall have the meaning given to such term in Section
3.9.1.

“Net Working Capital” shall mean the Companies’ aggregate (a) cash on hand, plus
(b) accounts receivable (net of the allowance for doubtful accounts reflected on
the Financial Statements), plus (c) cash deposits held by third parties, plus
(d) prepaid expenses, less (x) Accounts Payable (as defined below), (y) Accrued
Expenses (as defined below), and (z) Accrued Compensation (as defined below) and
related benefits including bonuses and commissions. “Accrued Expenses” shall
mean all expenses of the Companies, including Taxes, that have been accrued and
unpaid as of the date of determination. “Accrued Compensation” shall mean all
accrued, but unpaid, compensation to Employees for services to the Companies, in
their capacity as Employees, for a compensation time period ending as of the
date of determination but which is to be paid to such Employees on a date
occurring after the date of determination. “Accounts Payable” shall mean the
right to payments by third parties who have delivered goods or performed
services to the Companies as of the date of determination, whether billed or
unbilled, and whether or not evidenced by any contract or agreement.
Specifically excluded from Net Working Capital are any inter-company obligations
between and/or among the Sellers and the Companies, none of which shall exist as
of the Closing Date.

“Objection Notice” shall have the meaning ascribed to it in Section 2.9.2.

“Obligation” shall mean any debt, liability or obligation of any nature, whether
secured, unsecured, recourse, nonrecourse, liquidated, unliquidated, accrued,
absolute, fixed, contingent, ascertained, unascertained, known, unknown or
otherwise.

“Ordinary Course” means the ordinary course of Business of the applicable
Company consistent with past custom and practice (including with respect to
quantity and frequency).

“Pension Plan” shall mean other than any obligations pursuant to any Laws, any
“employee pension benefit plan,” as defined in Section 3(2) of ERISA (including
any “multiemployer plan,” as defined in Section 3(37) of ERISA), which any of
the Companies sponsors or to which any of the Companies contributes or is
required to contribute, or under which any of the Companies may incur any
liability.

“Permits” shall mean all franchises, permits, licenses, qualifications,
rights-of-way, easements, municipal and other approvals, authorizations, orders,
consents and other rights from, and filings with, any Governmental Authority.

“Permitted Encumbrances” shall mean (i) tax liens with respect to taxes not yet
due and payable or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, consistently applied; (ii) deposits or pledges made in
connection with, or to secure payment of, utilities or similar services, workers
compensation, unemployment insurance, old age pensions or other social security
obligations; (iii) liens reflected on the Most Recent Balance Sheet;
(iv) mechanics’, materialmen’s or contractors’ liens or encumbrances or any
similar lien or restriction for amounts not yet due and payable or which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP, consistently
applied; (v) easements, rights-of-way, restrictions and other similar charges
and encumbrances not interfering with the Ordinary Course of any of the
Companies or materially detracting from the value of the assets of any of the
Companies; and (vi) source code escrows granted in favor of certain customers.

“Person” means an individual, a partnership (general or limited), a corporation,
an association, a limited liability company, a joint stock company, a trust, an
estate, a joint venture or an unincorporated organization.

“Pre-Closing Tax Period” shall have the meaning given to such term in
Section 7.1 hereof.

“Proceeding” shall mean any demand, claim, suit, action, litigation,
investigation, audit, arbitration, administrative hearing or other proceeding of
any nature.

“Purchase Price” shall have the meaning given to such term in Section 2.9
hereof.

“Purchase Price Reduction Amount” shall have the meaning given to such term in
Section 2.9.3 hereof.

“Purchase Price Increase Amount” shall have the meaning given to such term in
Section 2.9.3 hereof.

“Purchaser” shall have the meaning given to such term in the Preamble to this
Agreement.

“Purchaser Shares” means shares of Common Stock of the Purchaser.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement in the form attached hereto as Exhibit 1 between the Purchaser and the
Company Stockholders, pursuant to which the Company Stockholders shall be
granted certain registration rights with respect to the Purchaser Shares.

“Related Party” shall mean, with respect to any Person, any partner, owner,
equity owner, member, director, officer, manager, or controlling Person of such
Person.

“Representative” shall mean any officer, director, principal, shareholder,
partner, member, attorney, accountant, advisor, agent, trustee, employee or
other representative of a party.

“Sellers” shall have the meaning given to such term in the Preamble to this
Agreement and “Seller” shall mean any one of them, as applicable.

“Software” shall mean any computer program, operating or other system,
application, firmware or software of any nature, whether operational, active,
under development or design, non-operational, or inactive (including, without
limitation, all object code, source code, comment code, algorithms, processes,
formulae, interfaces, navigational devices, menu structures or arrangements,
icons, operational instructions, scripts, commands, syntax, screen designs,
reports, designs, concepts, and visual expressions), technical manuals, test
scripts, user manuals and other documentation therefore, whether in
machine-readable form, programming language or any other language or symbols,
and whether stored, encoded, recorded or written on disk, tape, film, memory
device, paper or other media of any nature and any and all databases necessary
or appropriate to operate or in the use of any such computer program, operating
or other system, application, firmware or software.

“Subsidiary” and “Subsidiaries” shall have the meanings given to such terms in
Section 3.5.1 hereof.

“Subsidiary Interests” shall have the meaning given to such term in
Section 3.5.2 hereof.

“Tax(es)” shall mean all taxes, charges, fees, levies, duties, imposts or other
assessments or charges imposed by and required to be paid to any Governmental
Authority, including, without limitation, income, excise, property, sales, use,
transfer, gains, ad valorem or value added, stamp, payroll, windfall, profits,
gross receipts, employment, withholding, social security, workers’’
compensation, unemployment compensation, documentation, license, registration,
customs duties, tariffs, net worth and franchise taxes (including any interest,
penalties or additions attributable to or imposed on or with respect to any such
assessment) and any estimated payments or estimated taxes.

“Tax Audit” shall have the meaning given to such term in Section 10.4 hereof.

“Tax Return” shall mean any return, report, information return or other similar
document or statement (including any related or supporting information) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax, including,
without limitation, any information, return, claim for refund, amended return or
declaration of estimated Tax and all federal, state, local and foreign returns,
reports and similar statements.

“Third Party Reimbursement” shall have the meaning given to such term in
Section 9.5 hereof.

ARTICLE 2

THE MERGER.

2.1 The Merger. Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Georgia Business Corporation Law (the
“GBCL”), at the Effective Time, the MergerSub shall be merged with and into the
Company, the separate corporate existence of the MergerSub shall thereupon cease
and the Company shall be the successor or surviving corporation. The Company, as
the surviving corporation after the consummation of the Merger, is sometimes
hereinafter referred to as the “Surviving Corporation.”

2.2 Effective Time. Subject to the provisions of this Agreement, the parties
shall cause the Merger to be consummated by filing the certificate of merger of
the Company and MergerSub (the “Certificate of Merger”) with the Secretary of
State of the State of Georgia in such form as required by, and executed in
accordance with, the relevant provisions of the GBCL as soon as practicable on
or before the Closing Date. The Merger shall become effective upon such filing
or at such time thereafter as is provided in the Certificate of Merger (the
“Effective Time”). The Certificate of Merger will be in such form as may be
agreed to by the Company and the Purchaser prior to its filing.

2.3 Closing. The closing of the Merger (the “Closing”) shall take place at
10:00 a.m., local time, at the offices of counsel for Purchaser, on the date the
Effective Time occurs (the “Closing Date”).

2.4 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement and the applicable provisions of the GBCL.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all the property, rights, privileges, powers and franchises of
the Company and MergerSub shall vest in the Surviving Corporation, and all
debts, liabilities and duties of the Company and MergerSub shall become the
debts, liabilities and duties of the Surviving Corporation.

2.5 Certificate of Incorporation; Name. At the Effective Time, the Certificate
of Incorporation of the Company immediately prior to the Effective Time shall be
the Certificate of Incorporation of the Surviving Corporation, and the name of
the Surviving Corporation shall continue to be “Empagio, Inc.”.

2.6 By-Laws. At the Effective Time, the By-Laws of the Corporation in effect
immediately prior to the Effective Time shall become the By-Laws of the
Surviving Corporation.

2.7 Directors. The directors of MergerSub shall be the initial directors of the
Surviving Corporation, until their respective successors have been duly elected
or appointed and qualified or until their earlier death, resignation or removal
in accordance with the Surviving Corporation’s Certificate of Incorporation and
By-Laws.

2.8 Officers. The officers of the Corporation shall be the initial officers of
the Surviving Corporation, until their successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the Surviving Corporation’s Certificate of Incorporation and
By-Laws.

2.9 Merger Consideration. The total merger consideration for the Equity
Interests (the “Purchase Price”) shall be 1,438,455 Purchaser Shares. Each
Company Stockholders allocation of the Purchase Price is set forth on
Exhibit 2.9.

2.9.1 The Purchase Price shall be paid as follows:

2.9.1.1 At the Closing, Purchaser shall make available for delivery to the
Company Stockholders 1,330,571 Purchaser Shares.

2.9.1.2 At the Closing, Purchaser shall retain 107,884 Purchaser Shares as
security for Company Stockholder indemnification obligations hereunder (the
“Indemnity Holdback Shares”). The Indemnity Holdback Shares shall be released to
the Company Stockholders on the later of (i) the first anniversary of the
Closing Date and (ii) the date any indemnification issues pending on the first
anniversary of the Closing Date are finally resolved.

2.9.2 Not later than thirty (30) days after the Closing Date, Purchaser shall
calculate the Net Working Capital as of the Closing Date and shall provide
Sellers with a written copy of such calculation. Such calculation shall be
definitive and binding upon the parties unless Sellers shall give Purchaser
written notice of any objection to such calculation within thirty days after the
receipt thereof (an “Objection Notice”). If Sellers deliver an Objection Notice,
the parties shall negotiate in good faith to resolve all disputes regarding the
Net Working Capital. If the parties can not resolve such a dispute they shall
mutually agree upon a nationally or regionally recognized accounting firm to
determine the Net Working Capital, whose decision, absent manifest error, shall
be binding upon the parties.

2.9.3 To the extent the Net Working Capital as of the Closing Date is less than
$0 (the amount of any such difference referred to as the “Purchase Price
Reduction Amount”), the Purchase Price, shall be reduced, dollar for dollar, by
the Purchase Price Reduction Amount. To the extent the Net Working Capital as of
the Closing Date is greater than $ 0 (the amount of any such difference referred
to as the “Purchase Price Increase Amount”) the Purchase Price, shall be
increased, dollar for dollar, by such amount. The amount due hereunder shall be
paid within five (5) business days of the final determination of the Purchase
Price Reduction Amount or Purchase Price Increase Amount, as the case may be, by
wire transfer of immediately available funds. The the extent the calculation of
Net Working Capital results in a Purchase Price Reduction Amount, the Sellers
shall be responsible for this amount, although the Sellers may make arrangements
among the Company Stockholders to allocate this obligation pro rata among all
Company Stockholders.

2.9.4 Nothing contained in this Section 2.9 shall be interpreted to limit the
indemnification provisions contained in Article 9 hereof except that to the
extent the Net Working Capital calculation includes an amount for an item, such
amount and item can not form the basis of a claim for indemnification under
Article 9.

2.10 Conversion of Shares. As of the Effective Time, by virtue of the Merger and
without any action on the part of any holder of Equity Interests or any shares
of common stock of MergerSub:

2.10.1 Each common share of the Company that is issued and outstanding as of the
Effective Time shall, by virtue of the Merger and without any action on the part
of the holder thereof, be terminated and canceled and become the right to
receive that number of Purchaser Shares equal to the amount determined by
dividing the Purchaser Shares referenced in 2.9.1.1 by the aggregate number of
Company common shares that are issued and outstanding (or deemed issued and
outstanding) as of the Effective Time. As of the Effective Time, all such
Company common shares shall be canceled, and when so canceled, shall no longer
be outstanding and shall automatically be retired and shall cease to exist, and
each holder of a certificate or other instrument representing any such common
shares shall cease to have any rights with respect thereto, except the right to
receive the Purchaser Shares hereunder, without interest.

2.10.2 Each option granted to an employee, consultant, director or independent
contractor of the Company to acquire common shares that is outstanding as of the
Effective Time, whether or not then vested or exercisable, shall automatically
be terminated and canceled for no consideration whatsoever.

2.10.3 All other Equity Interests, including common stock or other equity of the
Company that is owned by, or held in the treasury of, the Company as of the
Effective Time shall, by virtue of the Merger and without any action on the part
of the holder thereof, automatically be canceled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor.

2.10.4 Each share of the capital stock of MergerSub that is issued and
outstanding as of the Effective Time shall, by virtue of the Merger and without
any action on the part of the holder thereof, automatically be converted into
and become one validly issued, fully paid and non-assessable share of the
Surviving Corporation. Such newly issued shares shall thereafter constitute all
of the issued and outstanding capital stock of the Surviving Corporation.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Sellers jointly and severally represent and warrant to Purchaser as set forth
below:

3.1 Organization and Existence. Each of the Companies is a limited liability
company or corporation, as applicable, duly formed or incorporated, validly
existing and in good standing under the laws of its state of formation or
incorporation (as listed on Schedule 3.1). Each of the Companies has all
requisite power and authority to own and operate its Business and to carry on
such Business as presently conducted. Each of the Companies is qualified or
licensed to do business in each jurisdiction in which the conduct of its
Business or ownership of its properties make such qualification necessary,
except for such jurisdictions in which the failure to be so duly qualified or
licensed would not have a Material Adverse Effect on the Company or applicable
Subsidiary. Schedule 3.1 lists: (i) the employer identification number for each
of the Companies; (ii) all legal names used by each of the Companies and its
predecessors in the last three (3) years; (iii) all entities merged with or into
each of the Companies or its predecessors in the last three (3) years; and
(iv) the address for each location at which each of the Companies has an office
or otherwise has any material assets (other than Employees working out of their
homes). Accurate and complete copies of the articles or certificates of
organization or formation, operating agreements and other organization documents
for each of the Companies, each as amended to date, have been delivered to
Purchaser.

3.2 Authorization. The Company and each Seller has the requisite power and
authority to enter into this Agreement, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement by the Company and each Seller has been duly
authorized by all necessary action on the part of the Company and such Seller.

3.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by the Company and each Seller. This Agreement
constitutes a legal, valid and binding agreement of the Company and each Seller,
enforceable against the Company and each Seller in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or similar Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

3.4 Capitalization; Title to Equity Interests.

3.4.1 (i) The Equity Interests are solely owned, of record and beneficially, by
the Company Stockholders, including the Sellers. The Equity Interests represent
the only outstanding economic, voting, ownership or any other type of equity
interest in the Company. There are no securities in the Company other than the
Equity Interests.

3.4.2 The certificate of incorporation and bylaws of the Company do not impose
upon any holder of any Equity Interests any obligation to make capital
contribution commitments to such Company. As of the Closing Date, the Equity
Interests will be held by Company Stockholders free and clear of all
Encumbrances.

3.4.3 As of the Closing Date, none of the Company Stockholders are subject to
any restrictions on transfer, rights of first refusal or other restrictions or
obligations relating to the Equity Interests. As of the Closing Date, except as
set forth on Schedule 3.4, there will be no outstanding subscription, option,
warrant, call right, preemptive right or other agreement or commitment
obligating the Company to issue, sell, deliver or transfer (including any right
of conversion or exchange under any outstanding security or other instrument)
any economic, voting, ownership or any other type of membership or other
interest or security in the Company, other than pursuant to any actions taken by
on behalf of Purchaser or its affiliates.

3.4.4 Schedule 3.4.4 sets forth a list of the officers and directors of the
Company.

3.5 Subsidiaries and Joint Ventures.

3.5.1 Schedule 3.5.1 sets forth a complete and accurate list of each subsidiary
of the Company (each, a “Subsidiary and collectively, the “Subsidiaries”),
indicating in each case the ownership of such Subsidiary and the jurisdiction of
formation for such Subsidiary.

3.5.2 The Company is the sole owner, of record and beneficially, of the capital
stock, membership interests, and any other rights, interests, or securities
whatsoever in its Subsidiaries (collectively, the “Subsidiary Interests”), free
and clear of all Encumbrances. The Subsidiary Interests are the only outstanding
stock, stock appreciation rights, phantom stock rights, profit participation
rights or any other economic, voting, ownership or any other type of interest in
the Subsidiaries.

3.5.3 The Company’s bylaws and certificate of incorporation do not impose upon
it any obligation to make any capital contribution to any Subsidiary. As of the
Closing Date, the Company is not subject to any restriction on transfer, rights
of first refusal or other restrictions or obligations relating to the Subsidiary
Interests. As of the Closing Date, there will be no outstanding subscription,
option, warrant, call right, preemptive right or other agreement or commitment
obligating any Subsidiary to issue, sell, deliver or transfer (including any
right of conversion or exchange under any outstanding security or other
instrument) any stock, stock appreciation rights, phantom stock rights, profit
participation rights, or any economic, voting, ownership or any other type of
membership or other interest or security in any Subsidiary.

3.5.4 Neither the Company nor any Subsidiary is a partner in any general or
limited partnership, a member of any limited liability company (other than a
Subsidiary), an equity owner of any entity (other than a Subsidiary) or a party
to any joint venture with any other Person.

3.6 No Conflict or Violation; Consents. Except as set forth on Schedule 3.6,
neither the execution and delivery of this Agreement by the Company and the
Sellers nor the consummation of the transactions contemplated hereby, will
result in (i) a violation of, or a conflict with, the organizational documents
of such Seller or the Companies; (ii) a violation by any Sellers or any of the
Companies of any applicable Law; (iii) a violation by any Seller or any of the
Companies of any order, judgment, writ, injunction, decree or award to which
such Seller or any of the Companies is a party or by which any Seller or any of
the Companies is bound or affected; (iv) a breach of or cause a default under,
or result in the termination of, or accelerate the performance of, or create in
favor of any Person other than any of the Companies a right of termination or
consent under, any Material Contract to which the Company or any Subsidiary is a
party; or (v) an imposition of an Encumbrance on the Membership Interests, or
the assets of the Company or any Subsidiary.

3.7 Governmental Consents and Approvals. Except as set forth on Schedule 3.7,
and except to the extent that the absence thereof would not have a Material
Adverse Effect on the Company and the Subsidiaries, no Permit, approval, consent
or authorization of, or declaration, filing, application, transfer or
registration with, any Governmental Authority is required to be made or obtained
by any Seller, the Company or any Subsidiary by virtue of the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby in order to enable Purchaser to own the Equity
Interests and to permit the Company and each Subsidiary to continue the lawful
operation of its Business following the Closing Date in substantially the same
manner as it is presently conducted by the Company or such Subsidiary.

3.8 Pending Litigation. Schedule 3.8 sets forth a complete and correct list of
all pending Actions and, to the knowledge the Company, any Actions threatened
against the Company or any Subsidiary, or which have been initiated by the
Company or any Subsidiary, or which would affect the ability of each Seller to
consummate the sale of their respective Equity Interests. None of the Actions,
if adversely determined against the Company or Subsidiary, or its directors or
officers, would reasonably be expected to result in a loss, individually or in
the aggregate, in excess of $10,000. To the knowledge of the Company, there is
no basis for any Action which, if adversely determined against the Company or a
Subsidiary, would reasonably be expected to result in a loss, individually or in
the aggregate, in excess of $10,000.

3.9 Financial Information.

3.9.1 Financial Statements. The Company have furnished to Purchaser copies of
(i) the unaudited balance sheet of the Company and each Subsidiary as of
December 31, 2004, and the related statements of income for the fiscal year then
ended, (ii) the unaudited balance sheet of the Company and each Subsidiary as of
December 31, 2003 and the related consolidated statements of income for the
fiscal year then ended and (iii) the balance sheet for the Company and each
Subsidiary as of      , 2005 (with respect to the Company and each Subsidiary,
the “Most Recent Balance Sheet”) and the related statement of income for the
     months then ended (with respect to the Company and each Subsidiary, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP on a consistent basis during the respective periods, fairly
and accurately present in all material respects the financial condition of the
Company and its Subsidiaries to which it relates at the respective dates thereof
and the results of operations of the Company and its Subsidiaries to which it
relates for the respective periods covered by the statements of income contained
therein, and are correct and complete in all material respects.

3.9.2 Accounting Controls. The Company and each Subsidiary has maintained a
system of internal accounting controls sufficient to provide reasonable
assurance that transactions have been executed with management’s authorizations,
and transactions have been recorded as necessary to permit preparation of the
Financial Statements in accordance with GAAP. As of the date of the Most Recent
Balance Sheet, there were no changes in the Companies’ accounting procedures or
internal controls.

3.9.3 Indebtedness. As of the Closing Date, none of the Companies or their
respective Subsidiaries have any outstanding Indebtedness.

3.9.4 Undisclosed Liabilities. Except as set forth on Schedule 3.9.4, none of
the Companies has any liabilities or obligations (known, unknown, asserted,
unasserted, absolute, contingent, accrued, unaccrued, liquidated, unliquidated,
due, to become due, or otherwise, including any liability for Taxes) except
(i) liabilities which are reflected and properly reserved against in the Most
Recent Balance Sheet of the Company or applicable Subsidiary and (ii)
liabilities incurred in the ordinary course since the Most Recent Balance Sheet
in an aggregate amount not exceeding $15,000 arising under any of the Contracts
listed on Schedule 3.12.1.

3.9.5 Inter-company Assets and Liabilities. Except as set forth on
Schedule 3.9.5, as of the Closing Date, all payable inter-company accounts
receivable, accounts payable and accrued inter-company expenses between or among
the inter-company group consisting of the Company, its Subsidiaries, the Sellers
and their respective affiliates, shall have been paid or otherwise extinguished
and there will be no inter-company assets or liabilities.

3.10 Absence of Certain Changes. Since the Most Recent Balance Sheet, there has
been no Material Adverse Effect. Without limiting the generality of the
foregoing, except as set forth on Schedule 3.10, since the Most Recent Balance
Sheet neither the Company nor any Subsidiary has:

3.10.1 sold, assigned, licensed, leased, transferred, disposed of, or agreed to
sell, assign, license, lease, transfer or dispose of, any asset other than in
the Ordinary Course;

3.10.2 acquired any equity interests in any other Person, acquired any material
assets, except in the Ordinary Course, nor acquired or merged with any other
business or Person;

3.10.3 incurred or created any material Encumbrances on any of its assets;

3.10.4 suffered the destruction, damage or other loss (whether or not covered by
insurance) of any assets or property material to the conduct of the Business;

3.10.5 increased the salary or other compensation payable or to become payable
to any employee of the Company or Subsidiary (“Employees”) or obligated itself
to pay any bonus or other additional salary or compensation to any Employee in
each case other than in the Ordinary Course;

3.10.6 other than with respect to at-will Employees, entered into any employment
Contract or collective bargaining Contract, or modified the terms of any
existing such Contract, or made any other change in employment terms for any
Employees outside of the Ordinary Course;

3.10.7 terminated any Employees whose responsibilities are material to any of
the Companies.

3.10.8 adopted, amended, modified, or terminated any Employee Benefit Plan;

3.10.9 made any loan to, or entered into any other transaction with, any
Employees, other than the hiring of at-will Employees in the Ordinary Course;

3.10.10 entered into any new Contract not in the Ordinary Course;

3.10.11 waived, amended, modified, terminated or canceled any Material Contract
or material right, nor has any third party taken any such action with respect to
any Material Contracts;

3.10.12 suffered any disposition or lapse of any Intellectual Property,
including, without limitation, the expiration of any applications for
registration of any Intellectual Property rights;

3.10.13 licensed any Intellectual Property, other than to end users, customers
or distributors in the Ordinary Course;

3.10.14 made any capital expenditures;

3.10.15 made any investment in, or any loan to, any other Person;

3.10.16 created, incurred, assumed, or guaranteed any Indebtedness;

3.10.17 entered into any Contract to take any action, or permit any occurrence,
described above;

3.10.18 satisfied or discharged any Encumbrances or discharged or paid any
Indebtedness or other Obligation to any party;

3.10.19 entered into any other Obligation with any third party;

3.10.20 declared, set aside or paid any dividends, or in respect of any shares
of capital stock, repurchased, redeemed or otherwise acquired shares of
outstanding stock of the Companies that have stock;

3.10.21 transferred any membership interests in any of the limited liability
companies;

3.10.22 mortgaged, pledged or transferred any security interest in, or lien,
created by any of the Companies, with respect to any assets (except for tax
liens for taxes not yet due and payable);

3.10.23 instituted or settled any action or Proceeding against any of the
Companies;

     
3.10.24
3.10.25
3.10.26
  issued any new equity securities;
changed accounting methods or internal controls; or
failed to pay any obligation due in the ordinary course.

3.11 Real Property. Schedule 3.11 sets forth a complete and correct list of all
real property leased by the Companies (“Leased Real Property”). Except as set
forth in Schedule 3.11, neither the Company nor any Subsidiary has subleased or
otherwise granted any other Person a right to use any real property. Neither the
Company nor its Subsidiaries owns any fee interest in any real property.

3.11.1 To Company’s knowledge, no Proceedings are pending which would affect or
pertain to the zoning, use or environmental condition of any of the Leased Real
Property.

3.12 Material Contracts.

3.12.1 Schedule 3.12.1 sets forth a complete list of the following Contracts
(the “Material Contracts”): all (i) agreements for Indebtedness to which any of
the Companies is a party; (ii) agreements or commitments to make material
capital expenditures; (iii) agreements to sell, lease or otherwise dispose of
any material assets or properties of the Company or any Subsidiary, other than
in the Ordinary Course; (iv) agreements limiting the freedom of the Company or
any Subsidiary to compete in any line of business or in any geographic area or
with any Person; (v) Leases; (vi) joint venture agreements and partnership
agreements to which the Company or any Subsidiary is a party; (vii) any license
from a third party to any of the Companies for Intellectual Property, other than
shrink wrapped software that is generally available in the commercial markets,
such as word processing programs; (viii) Contracts involving any Companies’
investment in, or any loan to, any other Person; (ix) other than with respect to
at-will Employees, employment agreements or loan agreements with any Employees;
(x) Contracts that involve payments or receipts of either (A) more than $20,000
annually or (B) $50,000 in the aggregate in future payments or receipts over the
life of such Contract; (xi) Contracts of value which default could have a
Material Adverse Effect; (xii) Contracts outside of the Ordinary Course and
(xiii) Contracts that require consent or notice of assignment or will accelerate
or terminate on change of control; (xiv) manufacturing or joint development
agreements; (xv) confidentiality and non-disclosure agreements (whether any of
the Companies is the beneficiary or the obligated party thereunder);
(xvi) contracts or commitments relating to commission arrangements with others;
(xvii) consulting contracts and severance agreements, (xviii) indemnification
agreements; (xix) any Contract with the federal, state or local government or
any agency or department thereof; (xx) any Contract or other arrangement or
understanding with a Related Party; (xxi) Contracts that are in the nature of
offset or barter agreements.

3.12.2 Each Material Contract is valid, binding and enforceable against the
Company or Subsidiary that is a party thereto, as applicable, in accordance with
its term, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws, now
or hereafter in effect, relating to or limiting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity). To the knowledge of the
Company, each Material Contract is valid, binding and enforceable against the
other parties thereto, in accordance with its terms. None of the Companies is in
default, violation or breach in any material respect under any Material
Contract, and no event has occurred which with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under such Material Contract. Except as disclosed on
Schedule 3.12.2, each Material Contract shall be in full force and effect
without penalty in accordance with its terms immediately following the
consummation of the transaction contemplated hereby . None of the Companies has
committed any act, and there has been no omission by any of the Companies, which
may result in, and there has been no occurrence which may give rise to, material
product liability or liability for breach of warranty (whether covered by
insurance or not) on the part of any of the Companies, with respect to products
designed, manufactured, assembled, sold, repaired, maintained, delivered or
installed or services rendered prior to or on the Closing Date.

3.13 Intellectual Property.

3.13.1 Schedule 3.13.1 sets forth a complete and correct list of all patents,
patent applications, registered trademarks, registered service marks, mask
works, trade names, registered copyrights, Software owned or licensed, under
development or held for use by any of the Companies, and, in the case of
Software developed by any of the Companies, if any, a product description, the
language in which it is written and the type of hardware platform(s) on which it
runs, and all applications for registration included in the registered
Intellectual Property filed by or held in the name of a Company.

3.13.2 (i) Without expansion of the representations and warranties made in this
subsection 3.13.2(ii) and 3.13.2(iii), all right, title and interest in and to
the Intellectual Property is either owned by the Companies to whose Business
such Intellectual Property relates free and clear of all Encumbrances, other
than Permitted Encumbrances, or is licensed by the Companies from a third party
unaffiliated with any Seller pursuant to a valid and enforceable written
license, other than any such license or sublicense between the Company and any
Subsidiary, and the Company or a Subsidiary has good and marketable title to
such Intellectual Property, (ii) no claims have been made or, to the knowledge
of the Company, threatened (including by way of a demand letter or offer to
license), to the Sellers, the Company or any Subsidiary by any Person, and there
are no grounds for any Person to claim that (A) the Company or a Subsidiary, as
applicable, does not own or have the right to use, as applicable, any material
Intellectual Property used in its Business, (B) the operation of the Business of
the applicable Company as presently conducted is infringing, misappropriating or
otherwise violating the intellectual property rights of any Person, or (C) the
Intellectual Property purported to be owned by the Company or such Subsidiary
infringes, misappropriates or otherwise violates the intellectual property
rights of any third party or is invalid or unenforceable, and (iii) to the
knowledge of the Company, neither the Company nor any Subsidiary is infringing,
misappropriating or otherwise violating, or has infringed, misappropriated or
otherwise violated any intellectual property rights of any other Person. The
Companies have taken all steps customary and reasonable in the industry
(including, entering into appropriate confidentiality and nondisclosure
agreements and work product agreements with all current and former officers,
directors, subcontractors, employees, licensees and customers) in connection
with the Business to safeguard and maintain the secrecy and confidentiality of,
and the proprietary rights in, the Intellectual Property. Without limiting the
foregoing, all Intellectual Property rights that were created by consultants,
independent contractors or other third parties for or on behalf of any of the
Companies are subject to written agreements pursuant to which all right, title
and interest therein, including without limitation the copyrights thereto, have
been duly and properly assigned to one of the Companies. No current or former
owners, equity owners, partners, directors, executives, officers, employees,
independent contractors or any other parties has any interest in or right to any
Intellectual Property, including, but not limited to, the right to royalty
payments.

3.13.3 Except as set forth on Schedule 3.13.3, to the knowledge of the Company,
no Person is currently infringing or otherwise violating any Companies’ rights
in any owned Intellectual Property.

3.13.4 No rights or permission of any of the Companies or any other party are
necessary to use, make, manufacture, reproduce, distribute, display, perform,
market, license, sell, offer to sell, modify, adapt, translate, enhance,
improve, update, or create derivative works based upon any Intellectual
Property, except as provided under any licenses relating thereto.

3.13.5 Set forth on Schedule 3.13.5 are all Internet domain names related to or
used or held for use in connection with, related to, pursuant to, in the conduct
of, or as part of the Business, or licensed to or used, owned, or registered by
the Companies.

3.13.6 The registrations with respect to the registered Intellectual Property
owned by the Companies set forth on Schedule 3.13.1 (other than those trademarks
designated “Inactive Marks” or “Trademark Applications”) are complete and
accurate and are in full force and effect.

3.13.7 Each of the Companies maintains in connection with their operations,
activity, conduct and business on the World Wide Web (“Web”) and any and all
other applicable Internet operations, activity, conduct, and business, a written
privacy statement or policy governing the collection, maintenance, and use of
data and information collected from users of Web sites owned, operated, or
maintained by, on behalf of, or for the benefit of any of the Companies in
connection with, related to, pursuant to, in the conduct of, or as part the
Business. The privacy statement is attached on Schedule 3.13.7.

3.14 Employee Matters.

3.14.1 There is no labor strike, dispute, slowdown, or stoppage pending or, to
the knowledge of the Company, threatened against the Company or any Subsidiary.
None of the Companies is a party to or bound by any collective bargaining
agreement with respect to any Employees. To the Company, no certification
question or organizational drive exists or has existed within the past two (2)
years with respect to Employees. Except as set forth on Schedule 3.8, there is
no unfair labor practice, charge or complaint of discrimination (including
discrimination based upon sex, age, marital status, race, national origin,
sexual preference, handicap or veteran status) or any other matter against or
involving any of the Companies pending or, to the knowledge of the Company,
threatened before the National Labor Relations Board, the Equal Employment
Opportunity Commission or any other Governmental Authority pertaining to or
involving Employees. Except as set forth on Schedule 3.14.1 and except as
required by any Law, none of the Companies has entered into any severance
Contract or similar arrangement in respect of any Employee that will result in
any obligation (absolute or contingent) of any of the Companies to make any
payment to any Employee following termination of employment or upon consummation
of the transactions contemplated by this Agreement.

3.14.2 Schedule 3.14.2 lists the names, current base salary or hourly wage rate
and the 2004 bonuses and commissions of all Employees, consultants and third
party agents of the Companies.

3.14.3 The Companies are in compliance in all material respects with all
applicable Laws relating to employment practices. The Companies have delivered
to Purchaser accurate and complete copies of all current employee manuals and
handbooks, disclosure materials, policy statements and other materials relating
to the employment of its employees.

3.14.4 Schedule 3.14.4 sets forth a complete and correct list of all Employee
Benefit Plans of each of the Companies. Each such Employee Benefit Plan complies
in all material respects with the provisions of and has been administered in
compliance with the provisions of ERISA and all other applicable Laws. Without
limiting the generality of the foregoing, no “prohibited transaction” (as such
term is defined in Section 4975 of the Code, or in Part 4 of Subtitle B of Title
I of ERISA) has occurred with respect to any such Employee Benefit Plan that
could result in the imposition of material Taxes or penalties on the Companies,
and neither any Seller nor any of the Companies has failed to make any
contribution to, or to make any payment under, any such Employee Benefit Plan
that it was required to make prior to Closing pursuant to the terms of such
Employee Benefit Plan or pursuant to applicable Law that could result in any
material liability to the Companies.

3.15 Taxes. Except as set forth on Schedule 3.15, (i) all Tax Returns relating
to the Companies that are required by Law to be filed have been duly filed on a
timely basis, (ii) all amounts set forth thereon have been paid in full and all
such Tax Returns are correct and complete in all material respects, (iii) none
of the Companies have waived nor has been requested to waive any statute of
limitations in respect of Taxes, (iv) there are no pending or threatened Actions
for the assessment or collection of Taxes that relate to the activities or
income of any of the Companies, (v) there are no liens for Taxes upon the assets
of any of the Companies other than liens for Taxes not yet due and payable or
being contested in good faith, (vi) all material Taxes which any of the
Companies is required by Law to withhold or to collect for payment have been
duly withheld and collected, and have been paid or accrued, reserved against and
entered on their respective Books and Records in accordance with GAAP and
(vii) all Tax deficiencies of any of the Companies determined as a result of any
past completed audit have been satisfied. There are no Tax-sharing agreements or
similar arrangements (including indemnity arrangements) with respect to or
involving the Companies. The Sellers have properly requested, received and
retained all necessary exemption certificates and other documentation supporting
any claimed exemption or waiver of Taxes on sales or other transactions for
which Purchaser would have been obligated to collect or withhold Taxes.

3.16 Compliance with Law. Except as set forth on Schedule 3.16, the Company and
each Subsidiary currently conducts its Business in compliance in all material
respects with all Laws applicable to the conduct of its Business. No Seller, the
Company or any Subsidiary has received any written notice from, nor does any
Seller have any knowledge that, any Governmental Authority or other Person is
claiming or threatening to claim any violation or potential violation of any Law
with respect to any of the Companies.

3.17 Permits. Each of the Companies holds all material Permits necessary for the
lawful operation of its Business as presently conducted, and all such Permits
are in full force and effect.

3.18 Insurance. Schedule 3.18 contains an accurate list of all policies of
insurance in effect on the date hereof relating to the Companies. All such
policies are valid, outstanding and enforceable. None of the Companies has
received notice of any actual or threatened modification or cancellation of any
such insurance. Except as set forth on Schedule 3.18, there are no pending
claims under any insurance policies.

3.19 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of any Seller, the Company or any Subsidiary in
such manner as to give rise to any claim for any brokerage or finders’
commission, fee or similar compensation.

3.20 Accounts Receivable; Expenses.

3.20.1 The accounts and notes receivable reflected in the Most Recent Balance
Sheet of each of the Companies are recorded in accordance with GAAP. The
accounts and notes receivable on the date of the Most Recent Balance Sheet arose
from bona fide transactions, including sales of goods or services rendered, and
represent bona fide claims against debtors for sales, services performed or
other charges and all of the goods delivered and services performed which give
rise to such accounts were delivered or performed in accordance with applicable
orders, contract or customer requirements. All such accounts and notes are
collectible except to the extent of any reserves. All reserves for bad debt
shown on the Most Recent Balance Sheet of each of the Companies are reflected
properly in accordance with GAAP.

3.20.2 The collection practices employed by each of the Companies have not
changed from the Ordinary Course since the date of the Most Recent Balance
Sheet.

3.20.3 There has been no unusual discounts or accelerations in connection with
any accounts or notes receivable after the date of the Most Recent Balance Sheet
of each of the Companies.

3.20.4 As of the Closing Date, the Companies shall have paid all expenses
currently due and owing, consistent with past practices.

3.21 Customers. Schedule 3.21 sets forth a complete and accurate list of the
names of all of the customers of each of the Companies, showing the approximate
total billings in United States dollars to each such customer during the last
fiscal year and the present year to date. None of the Companies has received any
written communication from any customer named on Schedule 3.21 of any intention
to return, terminate or materially reduce purchases from the Company or its
Subsidiaries, as applicable.

3.22 Bank Accounts. Set forth on Schedule 3.22 is a complete list of all bank,
brokerage or similar account of each of the Companies and the names of all
officers or employees who are authorized to make withdrawals therefrom or
dispositions thereof.

3.23 Books and Records. Except as set forth on Schedule 3.23, the Books and
Records of each of the Companies have been maintained in accordance with
generally accepted industry practice. The Books and Records are true, accurate
and complete in all material respects and fairly reflect the activities of the
Companies.

3.24 Questionable Payments. None of the partners, members, owners, directors,
managers, executives, officers, representatives, agents or employees of any of
the Companies (when acting in such capacity or otherwise on behalf of the
Companies): (i) has used or is using any corporate funds for illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) has used or is using any corporate funds for any direct
or indirect unlawful payments to any foreign or domestic government officials or
employees; (iii) has violated or is violating any provision of the Foreign
Corrupt Practices Act of 1977; (iv) has established or maintained, or is
maintaining, any unlawful or unrecorded fund of corporate monies or other
corporate properties; (v) has made at any time since the date of formation any
false or fictitious entries on the books and records of the Companies; or
(vi) has made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of any nature using corporate funds or otherwise on behalf of
any of the Companies.

3.25 Environmental Matters.

The Companies have at all times been in compliance in all material respects with
applicable Environmental Laws in respect to the Leased Real Properties. No
Company has received any notice from any governmental agency in connection with
environmental issues arising out of or relating to the Leased Real Property.
There are no pending civil, criminal or administrative proceedings against any
of the Companies under any Environmental Laws arising out of relating to the
condition of any of the Leased Properties or any of the Companies’ activities
thereon. Except as set forth on Schedule 3.25, to the Companies’ knowledge, no
underground or above ground storage tanks, active or abandoned, are present at
any Leased Real Property.

3.26 Financial Projections: Operating Plan. The Sellers have made available to
Purchaser certain financial projections with respect to the Companies which
projections were prepared for internal use only. These projections were prepared
in good faith and are based on assumptions believed by the Sellers to be
reasonable as of the date the projections were prepared and the Sellers have
disclosed any material changes since their delivery to the Purchaser.

3.27 Investment Intent. Sellers are acquiring the Purchaser Shares for their own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof. Sellers are “accredited investors” as defined in Rule
501(a) of Regulation D of the Securities Act of 1933, as amended. Sellers
understand and agree that they may not sell, dispose, transfer, pledge,
hypothecate or otherwise dispose of any of the Purchaser Shares (i) without
registration under the Securities Act of 1933, as amended, except pursuant to an
exemption from such registration available under such Act and (ii) except in
accordance with any applicable provisions of state and local securities Laws.

3.28 No Other Agreements to Sell the Companies or the Equity Interests. The
Sellers do not have any legal obligation, absolute or contingent, to any other
Person to sell the Equity Interests or the assets of any of the Companies or to
effect any merger, consolidation or other reorganization of any of the Companies
or to enter into any agreement with respect thereto, except pursuant to this
Agreement

3.29 Full Disclosure. No representation or warranty of any of the Sellers in
this Agreement and no statement contained in any written material or
certificates furnished or to be furnished to Purchaser (including the
information provided in the Schedules hereto) pursuant hereto (i) contains any
untrue statement of any material fact or (ii) omits to state any fact that is
necessary to make the statements made, in the context in which made, not false
or misleading in any material respects.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as follows:

4.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the Laws of Nevada. The MergerSub is a corporation
duly organized, validly existing and in good standing under the Laws of Georgia.

4.2 Authorization. Each of Purchaser and MergerSub has the requisite power and
authority to enter into this Agreement, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by Purchaser and MergerSub of this Agreement has been duly
authorized by all necessary action on the part of Purchaser and/or MergerSub.

4.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by Purchaser and MergerSub and constitutes a legal,
valid and binding agreement of each of Purchaser and MergerSub, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or similar Laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement by Purchaser and MergerSub nor the consummation of the transactions
contemplated hereby, will result in (i) a violation of, or a conflict with,
Purchaser’s or MergerSub’s organizational documents or any subscription,
members’ or similar agreements or understandings to which any of them is a
party; (ii) a violation by Purchaser or MergerSub of any applicable Law or
(iii) a violation by Purchaser or MergerSub of any order, judgment, writ,
injunction, decree or award to which any of them is a party or by which any of
them is bound or affected.

4.5 Consents and Approvals. No consent, permit, approval or authorization of, or
declaration, filing, application, transfer or registration with, any
Governmental Authority, or any other Person is required to be made or obtained
by Purchaser or MergerSub by virtue of the execution, delivery or performance of
this Agreement.

4.6 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of Purchaser in such manner as to give rise to
any claim for any brokerage or finders’ commission, fee or similar compensation.

4.7 Investment Intent. Purchaser is acquiring the Equity Interests for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof. Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D of the Securities Act of 1933, as amended. Purchaser
understands and agrees that it may not sell, dispose, transfer, pledge,
hypothecate or otherwise dispose of any of the Equity Interests (i) without
registration under the Securities Act of 1933, as amended, except pursuant to an
exemption from such registration available under such Act and (ii) except in
accordance with any applicable provisions of state and local securities Laws.

4.8 Capital Structure. As of June 30, 2005, the authorized capital stock of
Purchaser consists only of: 150,000,000 shares of Common Stock, of which
3,110,800 shares were issued and outstanding; 16,000,000 shares of Series C
Preferred Stock, 14,193,095 shares of which are issued and outstanding;
8,863,636 shares of Series D Preferred Stock, 6,136,136 of which are issued and
outstanding; and outstanding options and warrants to purchase 22,285,971 shares
of Common Stock and there are no other authorized shares of any class
authorized, issued or outstanding. In addition, outstanding convertible
subordinated notes are convertible into 2,500,000 shares of Common Stock and
warrants to purchase 2,065,505 shares of Common Stock were issued in connection
with the Purchaser’s senior credit facility. Other than the convertible
instruments described above, no person has any phantom rights, options, warrants
or other equity interest or instrument convertible into any equity interest in
Purchaser or otherwise has any right to acquire any equity interest or any
instrument convertible into any equity interest in Purchaser. All of the issued
and outstanding shares of Purchaser’s capital stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights and were issued in full compliance with applicable state and Federal
securities law and any rights of third parties.

4.9 SEC Documents/Purchaser Financial Statements. Purchaser has furnished or
made available to the Sellers true and complete copies of all reports or
registration statements filed by it with the U.S. Securities and Exchange
Commission (the “SEC”) since January 1, 2004, all in the form so filed (all of
the foregoing being collectively referred to herein as the “SEC Documents”). As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act as the
case may be, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, except to the extent corrected by a
document subsequently filed with the SEC. The consolidated financial statements
of Purchaser, including the notes thereto, included in the SEC Documents (the
“Purchaser Financial Statements”) have been prepared in accordance with GAAP
consistently applied (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by SEC rule) and present fairly, in
all material respects, the consolidated financial position of Purchaser at the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

ARTICLE 5

CLOSING

5.1.1 Closing. The Closing shall take place on or about January 6, 2006 or such
later date as all of the conditions in Articles 7 and 8 are fulfilled or waived,
but in no event shall the Closing be later than      , 2006 (the “Drop Dead
Date”).

5.1.2 General Procedure. At the Closing, each party shall deliver to the party
entitled to receipt thereof the documents required to be delivered pursuant to
Article VIII hereof and such other documents, instruments and materials (or
complete and accurate copies thereof, where appropriate) as may be reasonably
required in order to effectuate the intent and provisions of this Agreement, and
all such documents, instruments and materials shall be satisfactory in form and
substance to counsel for the receiving party.

ARTICLE 6

COVENANTS

6.1 Access to Information.

6.1.1 The Companies and Sellers shall give Purchaser and its designated
representatives, upon reasonable notice and at mutually agreeable times, access
to all of the properties and assets and customers of the Company and to all of
the Company’s documents, Books and Records relating to its current and past
operations and Business and to make copies thereof and permit such
representatives to interview and question the Customer’s employees. Purchaser
will not reveal any confidential data and/or information supplied by the Company
except to its management, counsel, accountants, insurance representatives,
investment and commercial bankers and like agents, for purposes relating to the
evaluation and consummation of the transactions contemplated by this Agreement,
and in the event the transactions contemplated by this Agreement are not
consummated, such data and information will be returned to the Company and will
be held confidential by those to whom it is disclosed.

6.1.2 Provided Purchaser and Purchaser’s representatives have signed reasonable
confidentiality agreements protecting the confidential information of Sellers,
each Seller shall give Purchaser access to such Seller’s Books and Records as
they relate to the Company or any Subsidiary after the Closing, during regular
business hours upon not less than two (2) business days’ notice, as necessary,
in order for Purchaser to prepare tax filings and audits and in connection with
debt or equity financings.

6.2 Conduct of the Business Pending Closing. Between the date hereof and the
Closing hereunder, the Companies will:

6.2.1 not take any action which would render untrue any of the representations
or warranties of the Companies and the Sellers herein contained, and not omit to
take any action within its power, the omission of which would render untrue any
such representation or warranty;

6.2.2 conduct its Business in the Ordinary Course;

6.2.3 not enter into any Contract with any party, other than Contracts entered
into in the Ordinary Course, and not amend, modify or terminate any Contract
other than in the Ordinary Course without the prior written consent of
Purchaser;

6.2.4 use commercially reasonable efforts to preserve its business intact, to
keep available the services of its Employees, and to preserve its relationships
with its customers and others with whom it deals consistent with past practice;

6.2.5 not reveal, orally or in writing, to any party, other than Purchaser and
Purchaser’s authorized agents, any of the business procedures and practices
followed by it in the conduct of its Business or any technology used in the
conduct of its Business;

6.2.6 maintain in full force and effect all of the insurance policies listed on
Schedule 3.18 and make no change in any insurance coverage without the prior
written consent of Purchaser;

6.2.7 keep the premises occupied by it and all of its equipment and other
tangible personal property in good order and repair and perform all necessary
repairs and maintenance within normal time frames of scheduled maintenance;

6.2.8 continue to maintain all of its usual Books and Records in accordance with
its past practices and not to make any material Tax elections;

6.2.9 not amend its articles or incorporation, bylaws or other organizational
documents;

6.2.10 not declare or make any dividend or other payment on or with respect to
the Equity Interests, redeem or otherwise acquire any securities or issue any
securities or any, option, warrant or right relating thereto;

6.2.11 not pay any bonuses to any of its Employees, other than in the Ordinary
Course;

6.2.12 not waive any right or cancel any claim;

6.2.13 not increase the compensation or the rate of compensation payable to any
of its Employees without the prior written approval of the Purchaser;

6.2.14 maintain its entity existence and not merge or consolidate with any other
entity;

6.2.15 comply with all provisions of any Contract applicable to it and all
applicable Laws consistent with past practices;

6.2.16 except with Purchaser’s consent, not make any capital expenditures in
excess of $5,000 per expenditure and/or $10,000 in the aggregate;

6.2.17 neither discuss nor negotiate with any other Person or entity the sale or
other transfer, or Encumbrance, of the assets or the Equity Interests of the
Companies;

6.2.18 deposit all funds received into the Companies’ principal bank accounts
and will pay all expenses of the Companies from such accounts; and

6.2.19 use commercially reasonable efforts to effectuate the transactions
contemplated by this Agreement, and to do all things whatsoever necessary and
proper to effect the transactions and agreements contemplated herein.

6.3 Payment on Account of Contract. Between the date hereof and up until and
after the Closing hereunder, each Seller shall immediately remit any payment it
receives (if any) on account of a Contract to the Companies.

6.4 Product Development; Competition. Sellers shall not directly or indirectly
sell or develop products that are functionally similar or that would compete
with the current products of any of the Companies.

6.5 Governmental Permits and Approvals. The Companies and the Sellers shall use
their commercially reasonable efforts to obtain all Permits and approvals from
any Governmental Authority required to be obtained by the Sellers and/or any
Company and/or the Purchaser for the lawful consummation of the transactions
contemplated hereby, and to take all steps necessary to transfer or have
reissued to Purchaser any governmental licenses, approvals or permits by
Closing.

6.6 Reasonable Efforts. Purchaser shall use commercially reasonable efforts to
effectuate the transactions contemplated by this Agreement, and to do all things
whatsoever necessary and proper to effect the transactions and agreements
contemplated herein.

6.7 Confidentiality. No party shall use any information or data obtained in
connection with the negotiation of the transactions contemplated by this
Agreement for any purpose other than to pursue and further the consummation of
such transactions.

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING

7.1 Conditions Precedent to Closing of Purchaser. Each and every obligation of
Purchaser to enter into the transactions contemplated by this Agreement and
complete the Merger is subject, at Purchaser’s option, to the fulfillment and
satisfaction of each of the following conditions:

7.1.1 The representations and warranties of the Companies and Sellers contained
in this Agreement will be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. The Schedules to this Agreement will be complete, accurate and
current on and as of the Closing Date. Each Seller and the Company and each
Subsidiary will have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date. Each Seller and the Companies will have delivered to
Purchaser a certificate, dated the Closing Date, to the foregoing effect;

7.1.2 No action, suit or proceeding will have been instituted before any court
or Governmental Authority or instituted or threatened by any Person which could
materially affect the assets, Obligations, financial condition or prospects of
any of the Companies or restrain or prevent the carrying out of the transactions
contemplated hereby or seek damages in connection with such transactions;

7.1.3 All necessary approvals and/or filings for the transactions contemplated
hereby to be obtained and/or made by any of the Companies and any Seller will
have been obtained and/or made, as the case may be, and shall be in full force
and effect; and

7.1.4 The deliveries set forth in Section 8.1 shall have occurred.

7.2 Conditions Precedent to Closing of the Companies and Sellers. Each and every
obligation of the Companies and Sellers to enter into the transactions
contemplated by this Agreement and complete the Closing is subject, at their
option, to the fulfillment and satisfaction of each of the following conditions:

7.2.1 The representations and warranties of Purchaser contained in this
Agreement will be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date. Purchaser will
have performed and complied with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date. Purchaser will have delivered to Seller a certificate, dated the Closing
Date, to the foregoing effect;

7.2.2 All necessary approvals and/or filings for the transactions contemplated
hereby to be obtained and/or made by Purchaser will have been obtained and/or
made, as the case may be, and shall be in full force and effect;

7.2.3 No action, suit or proceeding will have been instituted before any court
or government body or restricted or threatened by any person which could
materially prevent the carrying out of the transactions contemplated hereby; and

7.2.4 The deliveries set forth in Section 8.2 shall have occurred.

ARTICLE 8

DELIVERIES AT CLOSING

8.1 The Companies’ and Sellers’ Deliveries at Closing. The Companies and the
Company Stockholders, as applicable, shall deliver to Purchaser at Closing:

8.1.1 Good standing certificate or the equivalent for each of the Companies,
dated no earlier than ten (10) days before the Closing Date, from the
jurisdiction of incorporation or formation.

8.1.2 A certified copy of the articles of incorporation or organization, and
each amendment thereto, of each of the Companies, from the secretary of state of
the jurisdiction in which such Company is incorporated.

8.1.3 A true and correct copy of each Companies’ bylaws or operating or similar
agreement, and each amendment thereto.

8.1.4 Duly executed resignations of each member of the board of directors of
each of the Companies.

8.1.5 The minute books, equity transfer books or similar books and records and
seal of each of the Companies.

8.1.6 All keys to safe deposit boxes of any of the Companies and authorized
forms to change (i) the permitted users of the safe deposit boxes and
(ii) permitted users and authorized persons for banking relationships.

8.1.7 All other agreements, certificates, instruments, financial statement
certifications and documents reasonably requested by Purchaser in order to fully
consummate the transactions contemplated by this Agreement and carry out the
purposes and intent of this Agreement.

8.2 Purchaser’s Deliveries at Closing. Purchaser shall deliver to the Sellers at
Closing:

8.2.1 .All other agreements, certificates, instruments and documents reasonably
requested by any Seller in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.

8.3 Exchange of Equity Interests for Purchaser Shares. The Purchaser shall
deliver to a Company Stockholder Purchaser Shares representing such Company
Stockholder’s Share of the Purchase Price (as set forth on Exhibit 2.9) at such
time as such Company Stockholder delivers to the Purchaser (i) a transmittal
letter in the form of Exhibit 8.3 hereto, (ii) the certificate representing the
Equity Interest held by such Company Stockholder and (iii) an executed signature
page to the Registration Rights Agreement.

ARTICLE 9

INDEMNIFICATION

9.1 Survival of Representations and Warranties. All representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing for a period of one
year following the Closing Date, except all representations and warranties made
by Sellers under Sections 3.4, 3.5, and 3.15, which shall survive the Closing
through the date of the applicable statute of limitations.

9.2 Indemnification Obligations.

9.2.1 Indemnification by Seller. Sellers shall jointly and severally indemnify,
defend and hold harmless Purchaser, the Companies, the Subsidiaries and their
respective affiliates, and Representatives, and shall reimburse each such Person
on demand for any Damages resulting from any of the following: (i) any breach or
default in the performance by any of the Sellers of any covenant or agreement
contained herein, in any agreement contemplated hereby or executed in connection
herewith, or in any certificate or other instrument delivered or to be delivered
by or on behalf of any of the Sellers pursuant hereto or thereto; (ii) any
breach of warranty or inaccurate representation made by any of the Sellers
herein; and (iii) the operation of the Business of each of the Companies and
their Subsidiaries prior to the Closing Date provided, however, that:

9.2.1.1 None of the Sellers shall be required to pay any Damages to Purchaser
unless the aggregate amount of all Damages exceeds $15,000, in which case all
Damages shall be paid, and (ii) in no event shall the aggregate amount of
Damages payable by the Sellers exceed $350,000, provided, however, that this
limit on Damages shall not apply to Damages for breaches of warranty or
inaccurate representation made by Sellers under Sections 3.2, 3.4, 3.5, 3.9.5,
3.15 and 3.19; and

9.2.1.2 Indemnity claims under this Section 9.2.1 shall be made first against
the Indemnity Holdback Shares. For purposes of claims settled against the
Indemnity Holdback Shares, each Indemnity Holdback Share shall be deemed to have
a value of the greater of (x) the volume weighted average trading price for the
Purchaser’s shares of Common Stock for the twenty (20) trading days prior to the
settlement date and (y) $1.35. In the event Damages for which the Purchaser
seeks indemnification exceed the value of the Indemnity Holdback Shares, such
amounts shall be paid in cash by the Sellers.

9.2.2 Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
harmless Sellers and any of their affiliates and Representatives, and shall
reimburse each such Person on demand for any Damages resulting from any of the
following: (i) any breach or default in the performance by Purchaser of any
covenant or agreement of Purchaser contained herein, in any agreement
contemplated hereby or executed in connection herewith, or in any certificate or
other instrument delivered or to be delivered by or on behalf of Purchaser
pursuant hereto or thereto; (ii) any breach of warranty or inaccurate
representation made by Purchaser herein; and (iii) the operation of the Business
of each of the Companies and their Subsidiaries after the Closing Date provided,
however, that, (A) Purchaser shall not be required to pay any Damages to Sellers
or any such Persons with respect to the breach of any representation or warranty
pursuant to the foregoing clause (ii) unless the aggregate amount of all Damages
exceeds $15,000, in which case all Damages shall be paid, and (B) in no event
shall the aggregate amount of Damages payable by Purchaser exceed $350,000.

9.2.3 Claims for Indemnity. Whenever a claim for Damages shall arise for which
one party (“Indemnitee”) shall be entitled to indemnification hereunder,
Indemnitee shall notify the other party(s) (“Indemnitor”) in writing within
thirty (30) days of the first receipt of notice of such claim, and in any event
within such shorter period as may be necessary for Indemnitor to take
appropriate action to resist such claim; provided that the failure to give
notice as herein provided shall not relieve Indemnitor of its obligation to
indemnify Indemnitee except to the extent that Indemnitor shall have been
prejudiced in its ability to defend such claim. Notwithstanding anything in this
Agreement to the contrary, written notice of any Indemnitee’s claim for
indemnification for breach of representations and warranties must be given
within the survival period for such representations and warranties set forth in
Section 9.1, and any indemnity claim for breaches of representations and
warranties which has not been noticed in writing by such date shall be
time-barred, irrespective of whether such claim was known or unknown by such
date to the party seeking indemnification. Each notice shall specify all facts
known to Indemnitee giving rise to such indemnity rights and shall estimate the
amount of the liability arising therefrom. If Indemnitee is duly notified of a
dispute, the parties shall attempt to settle and compromise the same, or if
unable to do so within thirty (30) days (or such longer period as they may
agree) of Indemnitor’s delivery of notice of a dispute, either party may seek
judicial resolution of the dispute. Any rights of indemnification established by
reason of such settlement, compromise or arbitration shall promptly thereafter
be paid and satisfied by Indemnitor.

9.2.4 Defense of Third Party Claims. Upon receipt by Indemnitor of a notice from
an Indemnitee with respect to any claim of a third party against Indemnitee,
Indemnitor may assume the defense of such claim with counsel reasonably
satisfactory to Indemnitee, and Indemnitee shall cooperate to the extent
reasonably requested by Indemnitor in defense or prosecution thereof and shall
furnish such records, information and testimony and attend all such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested by Indemnitor in connection therewith. If Indemnitor assumes the
defense of such claim, Indemnitee shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of Indemnitee. If Indemnitor has assumed the defense of any claim
against Indemnitee, Indemnitor shall have the right to settle any claim for
which indemnification has been sought and is available hereunder involving only
cash payment and/or a release it from liability; provided that, to the extent
that such settlement requires Indemnitee to take, or prohibits Indemnitee from
taking, any action or purports to obligate Indemnitee, then Indemnitor shall not
settle such claim without the prior written consent of Indemnitee. If Indemnitor
does not assume the defense of a third party claim and disputes Indemnitee’’s
right to indemnification, Indemnitee shall have the right to participate in the
defense of such claim through counsel of its choice, at Indemnitor’’s expense
(subject to the validity of the Indemnitee’s claim), and Indemnitee shall have
control over the litigation and authority to resolve such claim with the prior
consent of Indemnitor, which consent shall not be unreasonably withheld.

9.3 No Double Recovery. Notwithstanding the fact that any Indemnitee may have
the right to assert claims for indemnification under or in respect of more than
one provision of this Agreement or another agreement entered into in connection
herewith in respect of any fact, event, condition or circumstance, no Indemnitee
shall be entitled to recover the amount of any Damages suffered by such
Indemnitee more than once under all such agreements in respect of such fact,
event, condition or circumstance, and an Indemnitor shall not be liable for
indemnification to the extent the Indemnitee has otherwise been fully
compensated on a dollar-for-dollar basis for such Damages pursuant to the
procedures set forth in Section 9.2.

9.4 Cooperation. Notwithstanding anything to the contrary contained in this
Article 6, the parties shall cooperate with each other in connection with any
claim for indemnification hereunder, including to obtain the benefits of any
insurance coverage for third party claims that may be in effect at the time a
third party claim is asserted.

9.5 Mitigation. The amount of any Damages of any Indemnitee under this Article 6
shall be net of (a) the amount, if any, receivable by the Indemnitee from any
third party (including, without limitation, any insurance company or other
insurance provider) and (b) the amount, if any, equal to the Tax benefit (such
amounts being collectively referred to herein as a “Third Party Reimbursement”),
in respect of or attributable to the Damages suffered thereby. If, after receipt
by the Indemnitee of any indemnification payment hereunder, such Person receives
or becomes entitled to receive a Third Party Reimbursement in respect of the
same Damages for which indemnification was made and such Third Party
Reimbursement was not taken into account in assessing the amount of
indemnification, then the Indemnitee shall turn over all of such Third Party
Reimbursement to the Indemnitor up to the amount of the indemnification paid
pursuant hereto.

9.6 Exclusive Remedy. Except in the case of fraud, the indemnification provided
in this Article 9 will constitute the exclusive remedy of the Purchaser, the
Companies, the Subsidiaries and their respective affiliates and Representatives,
or Sellers and their affiliates and Representatives, as the case may be, and
their respective assigns from and against any and all Damages asserted against,
resulting to, imposed upon or incurred or suffered by, any of them, directly or
indirectly, as a result of, or based upon or arising from the breach of any
representation or warranty or the non-fulfillment of any agreement or covenant
in or pursuant to this Agreement or any other agreement, document, or instrument
required hereunder. Purchaser and Sellers each hereby waive, to the fullest
extent permitted under applicable Law, any and all rights, claims, and causes of
action it may have against any other party, or any of such other party’s
affiliates, to the contrary.

9.7 Adjustments to Purchase Price. Any payments made pursuant to this Article 6
shall be consistently treated as adjustments to Purchase Price for all Tax
purposes by Sellers and Purchaser.

9.8 Intentional Misrepresentation. Notwithstanding any other provision hereof to
the contrary, any claims of fraud shall not be limited by any survival period
contained in this Agreement or any limit on indemnification or remedy contained
in this Agreement.

9.9 Damages. Notwithstanding anything to the contrary elsewhere in this
Agreement, no party or its affiliates will be liable to the other party(s) or
its affiliates for any Damages other than compensatory Damages. Each party
agrees that it is not entitled to recover and agrees to waive any claim with
respect to, and will not seek, consequential, punitive or any other special
Damages as to any matter under, relating to or arising out of the transactions
contemplated by this Agreement; provided, however that the foregoing shall not
limit any indemnification obligations of either party with respect to third
party claims.

ARTICLE 10

TAX MATTERS

10.1 Payment of Taxes. Sellers shall pay, and indemnify, defend and hold the
Purchaser, the Companies and all Subsidiaries harmless against, any and all
Taxes of the Companies and the Subsidiaries (including without limitation, any
Taxes due from Sellers) allocable to any taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date, including Taxes due
after the Closing Date relating to deferred revenue for which the underlying
license or maintenance payments were collected prior to the Closing Date (the
“Pre-Closing Tax Period”). In the case of any taxable period that includes (but
does not end on) the Closing Date, the amount of any Taxes based on or measured
by income or receipts of the Companies or the Subsidiaries allocable to the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date, and the amount of other
Taxes of the Company allocable to the Pre-Closing Tax Period shall be deemed to
be the amount of such Tax for the entire taxable period multiplied by a fraction
the numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such taxable
period.

10.2 Preparation of Tax Returns. Sellers shall prepare and file all income Tax
Returns for the Companies for any tax periods ending on or prior to the Closing
Date, except for any Tax Returns due after the Closing Date in which case
Purchaser shall prepare such Tax Returns and Sellers shall have the right to
review and approve such Tax Returns at least 10 business days prior to filing,
which approval shall not be unreasonably withheld. Except as otherwise provided
in the preceding sentence, Purchaser shall prepare all Tax Returns for the
Companies. Sellers shall reimburse Purchaser for Taxes of the Companies which
are allocable to the Pre-Closing Period (in accordance with Section 10.1) within
15 days after payment by Purchaser or the applicable Company of such Taxes.
Purchaser shall not file, or cause any of the Companies to file, any amended Tax
Returns for any Company or any of the Subsidiaries for tax periods that include
a period prior to the Closing Date without prior written consent of Sellers,
such consent not to be unreasonably withheld or delayed.

10.3 Payment Over of Refunds. The Companies shall promptly pay, and Purchaser
shall cause the Companies to pay, to Sellers any refund, overpayment, or credit
(including any interest paid or credited with respect thereto) of Taxes
attributable to Tax periods (or portions thereof) ending on or before the
Closing Date.

10.4 Control of Tax Audits. Sellers shall have the right, at their own expense,
to control any audit or examination by any Governmental Authority (a “Tax
Audit”), initiate any claim for refund, contest, resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for any taxable period ending on or before the
Closing Date with respect to any of the Companies; provided that Sellers shall
not resolve any such contest without the consent of Purchaser, such consent not
to be unreasonably withheld or delayed. Purchaser shall have the right, at its
own expense, to control, or have the applicable Company control, any other Tax
Audit, initiate any other claim for refund, and contest, resolve and defend
against any other assessment, notice of deficiency, or other adjustment for tax
years beginning after the Closing Date.

10.5 Cooperation. Purchaser and the Companies, on the one hand, and Sellers, on
the other hand, shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
this Article 10, and any audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other party’’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Purchaser, the Companies, and Sellers shall
(i) retain all books and records with respect to Tax matters pertinent to the
Company and the Subsidiaries relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Purchaser or Sellers, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Governmental Authority and (ii) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Companies or
Sellers as the case may be, shall allow the other party to take possession of
such books and records. Upon request, Purchaser and Sellers further agree to use
their reasonable commercial efforts to obtain any certificate or other document
from any Governmental Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including but not
limited to with respect to the transactions contemplated hereby).

10.6 Transfer Taxes. Purchaser and Sellers shall each bear one half of all
sales, transfer, stamp, real property transfer or gains or similar Taxes
incurred, whether direct or indirect, as a result of the purchase of the Equity
Interests by the Purchaser.

ARTICLE 11

TERMINATION

11.1 Right to Terminate. Notwithstanding anything to the contrary set forth in
this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:

(i) by mutual consent of Purchaser, on the one hand, and Sellers on the other;

(ii) by Purchaser, on the one hand, or Sellers, on the other hand, if the
Closing shall not have occurred by the Drop Dead Date, provided, however, that
the right to terminate this Agreement under this Section 11.1 shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date;

(iii) by Purchaser, on the one hand, or Sellers on the other hand, if a court of
competent jurisdiction shall have issued an order, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

(iv) by Sellers if Purchaser (x) breaches its representations and warranties in
any material respect or (y) fails to comply in any material respect with any of
its covenants or agreements contained herein; or

(v) by Purchaser if Sellers and/or the Companies (x) breach their
representations and warranties in any material respect or (y) fail to comply in
any material respect with any of its covenants or agreements contained herein.

11.2 Effect of Termination. In the event of termination of this Agreement by
either Purchaser or Sellers as provided above, the provisions of this Agreement
shall immediately become void and of no further force and effect (other than
this Section 11.2 and Sections 6.7 (Confidentiality), the limitations on
indemnity set forth in Article 9, Section 12.3 (Expenses) and 12.5 (Controlling
Law), which shall each survive the termination of this Agreement), and there
shall be no liability on the part of any of Purchaser or Seller to one another,
except for knowing or willful breaches of this Agreement prior to the time of
such termination.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Further Assurances. Each party to this Agreement shall execute, acknowledge
and deliver any further documents and instruments and take any other action
consistent with the terms of this Agreement that may reasonably be requested by
the other party for the purpose of giving effect to the transactions
contemplated by this Agreement, whether before, concurrent with or after the
consummation of the transactions contemplated hereby.

12.2 Publicity. Any press release or similar announcement concerning the
consummation of the transactions contemplated hereby by any party shall be
provided to the other parties for review and approval prior to its release,
which approval shall not be unreasonably withheld; provided, however, Sellers or
Purchaser or their affiliates may, without the consent of the other, publish and
use standard tombstone announcements regarding the consummation of the
transactions contemplated by this Agreement; provided further, that in no event
shall any party publicly disclose the Purchase Price or the approximate amount
thereof, without the consent of the other parties. Following the issuance of the
initial announcement, either party may, without the consent of the other,
publish additional announcements that contain substantially similar material as
the initial announcement. This Section 12.2 shall not prevent announcements
provided by law or securities regulations, provided that the other parties
hereto shall have the opportunity to read and comments on such announcements
prior to the release thereof.

12.3 Expenses. Each of the parties shall pay all costs and expenses incurred by
it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees and expenses of its own
financial consultants, accountants and counsel.

12.4 Entire Agreement. This Agreement, together with the agreements referred to
herein and the Schedules hereto and thereto, set forth the entire agreement
between the parties with regard to the subject matter hereof and thereof.

12.5 Governing Law; Jurisdiction. The validity, construction and performance of
this Agreement, and any Action arising out of or relating to this Agreement
shall be governed by the Laws of the State of New York, without regard to the
Laws of the State of New York as to choice or conflict of Laws.

12.6 Waiver and Amendment. This Agreement may be amended, supplemented, modified
and/or rescinded only through an express written instrument signed by the
parties or their respective successors and permitted assigns. Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a other or continuing waiver
of any preceding or succeeding breach of the same or any other provision. The
consent by one party to any act for which such consent was required shall not be
deemed to imply consent or waiver of the necessity of obtaining such consent for
the same or similar acts in the future, and no forbearance by a party to seek a
remedy for noncompliance or breach by another party shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.

12.7 Assignment. Except as specifically provided otherwise in this Agreement,
neither this Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of Law, or otherwise), in whole or
in part, by any party without the prior written consent of the other party.
Notwithstanding the foregoing, each Seller may, without the consent of
Purchaser, whether before or after the Closing, assign all of its rights and
obligations under this Agreement to any Affiliate of such Seller, provided that
such assignment shall not relieve any Seller of any of its obligations under
this Agreement and Purchaser may, without the consent of Sellers, whether before
or after the Closing, assign all of its rights under this Agreement to a wholly
owned subsidiary of Purchaser, provided that such assignment shall not relieve
Purchaser of any of its obligations under this Agreement prior to Closing.

12.8 Successors and Assigns; No Third Party Beneficiary. Each of the terms,
provisions, and obligations of this Agreement shall be binding upon, shall inure
to the benefit of, and shall be enforceable by the parties and their respective
legal representatives, successors and permitted assigns. Nothing in this
Agreement will be construed as giving any Person, other than the parties to this
Agreement and their successors and permitted assigns, any right, remedy or claim
under, or in respect of, this Agreement or any provision hereof.

12.9 Notices. All notices, requests, demands and other communications made under
this Agreement shall be in writing, correctly addressed to the recipient as
follows:

If to Sellers:

     
     
     
Attn: Randy Cooper
Facsimile No.:      

If to Purchaser:

Warp Technology Holdings, Inc.
200 Railroad Avenue, Third Floor
Greenwich, CT 06830
Attn: Ernest Mysogland
Facsimile No.: (203) 422-5329

Notices, requests, demands and other communications made under this Agreement
shall be deemed to have been duly given (i) upon delivery, if served personally
on the party to whom notice is to be given, (ii) on the date of receipt, refusal
or non-delivery indicated on the receipt if mailed to the party to whom notice
is to be given by first class mail, registered or certified, postage prepaid, or
by air courier, or (iii) upon confirmation of satisfactory transmission of a
facsimile if sent by facsimile. Any party may give written notice of a change of
address in accordance with the provisions of this Section and after such notice
of change has been received, any subsequent notice shall be given to such party
in the manner described at such new address.

12.10 Severability. Each provision of this Agreement is intended to be
severable. Should any provision of this Agreement or the application thereof be
judicially declared to be or become illegal, invalid, unenforceable or void, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties.

12.11 Cumulative Remedies. No remedy made available hereunder by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at Law or in equity or
by statute or otherwise.

12.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single agreement.

12.13 Facsimile Signatures. This Agreement and any other document or agreement
executed in connection herewith (other than any document for which an originally
executed signature page is required by law) may be executed by delivery of a
facsimile copy of an executed signature page with the same force and effect as
the delivery of an originally executed signature page. In the event any party
delivers a facsimile copy of a signature page to this Agreement or any other
document or agreement executed in connection herewith, such party shall deliver
an originally executed signature page upon request; provided, however, that the
failure to deliver any such originally executed signature page shall not affect
the validity of the signature page delivered by facsimile, which has and shall
continue to have the same force and effect as the originally executed signature
page.

12.14 Interpretation. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. The captions of the Sections and Subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement. Except as otherwise
provided or if the context otherwise requires, whenever used in this Agreement,
(a) any noun or pronoun shall be deemed to include the plural and the singular,
(b) the terms “include” and “including” shall be deemed to be followed by the
phrase “without limitation,” (c) the word “or” shall be inclusive and not
exclusive, (d) unless the context otherwise requires, all references to Articles
and Sections refer to Articles and Sections of this Agreement and all references
to Schedules are to Schedules attached to this Agreement, each of which is made
a part of this Agreement for all purposes, (e) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, (f) any definition of or
reference to any Law, agreement, instrument or other document herein will be
construed as referring to such Law, agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified, and (g) any
definition of or reference to any statute will be construed as referring also to
any rules and regulations promulgated thereunder.

12.15 Warranty of Authority. Each of the entities signing this Agreement
warrants and represents that the individual signing on behalf of such entity is
duly authorized and empowered to enter into this Agreement and bind such entity
hereto.

12.16 Dissenters’ or Appraisal Rights. The the extent any Company Stockholder
exercises dissenters’ or appraisal rights under the GBCL (if such rights are
available to Company Stockholders) (a “Dissenting Holder”), and the resolution
of the exercise of such rights is the purchase for cash of any Dissenting
Holder’s Equity Interests, the Sellers shall pay the amount due any such
Dissenting Holder, and shall, upon proof of such payment to the Purchaser,
receive the Purchaser Shares which had been allocated to such Dissenting
Holder(s).

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

3

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first set forth above.

PURCHASER:

WARP TECHNOLOGY HOLDINGS, INC.

By: Ernest C. Mysogland
Name: Ernest C. Mysogland
An authorized officer

MERGERSUB:

EI ACQUISITION, INC.

By: Ernest C. Mysogland
Name: Ernest C. Mysogland
An authorized officer

COMPANY:

EMPAGIO, INC.

By: Randy Cooper
Name: Randy Cooper
An authorized officer

4



      [SIGNATURE PAGE TO PURCHASE AGREEMENT]

SELLERS:

Name:     

Name:     

Name:     

Name:     

Name:     

Name:     

5